      Case 2:17-cv-10721-JTM-JVM Document 226 Filed 07/22/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                   Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                      Section H
                                                Judge Jane Triche Milazzo
        Plaintiffs,
                                                Division 1
 v.
                                                Magistrate Judge Janis van Meerveld
 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.

                                        ORDER

       Considering the Unopposed Motion to Confirm Dismissal of Claims Against Individual

Defendants, filed by Leon Cannizzaro (in his individual capacity); Tiffany Tucker;

Michael Trummel; Matthew Hamilton; and Sarah Dawkins (Doc. 225);

       IT IS HEREBY ORDERED that the motion is GRANTED.
      Case 2:17-cv-10721-JTM-JVM Document 226 Filed 07/22/20 Page 2 of 2



       IT IS FURTHER ORDERED that, as a result of this Court’s prior rulings in this case,

there are no remaining claims pending against Leon Cannizzaro (in his individual capacity),

Tiffany Tucker, Michael Trummel, Matthew Hamilton, or Sarah Dawkins. Therefore, those

defendants are no longer active parties to this case.

       New Orleans, Louisiana, this ______ day of July, 2020.




                                                        ________________________________
                                                        JANE TRICHE MILAZZO
                                                        UNITED STATES DISTRICT JUDGE




                                                  2
